Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “B” and “C” consist of HO equipment similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable as follows: The items marked “B” at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal articles having as an essential feature an electrical element or device and the items marked “C” at 17% percent under the provision in said paragraph 353, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for electrical switches and switchgear, composed wholly or in chief value of metal, as claimed.